      0:19-cv-03284-PJG         Date Filed 02/12/21          Entry Number 33   Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Michael Jennings,                                 )              C/A No. 0:19-3284-PJG
                                                  )
                               Plaintiff,         )
                                                  )                    ORDER
       v.                                         )
                                                  )
Andrew Saul, Commissioner of Social               )
Security Administration,                          )
                                                  )
                               Defendant.         )
                                                  )

       This matter is before the court on Plaintiff’s motion for attorney’s fees pursuant to the

Equal Access to Justice Act (“EAJA”). (ECF No. 30); see 28 U.S.C. § 2412. Plaintiff seeks an

award of attorney’s fees and expenses in the amount of $4,455.11. The motion was accompanied

by a statement of hours and expenses by Plaintiff’s attorney which supports the motion. The

defendant filed a response indicating that he does not oppose the amount requested by Plaintiff.

       The court has reviewed the motion and finds the requested amount reasonable.

Accordingly, it is

       ORDERED that the Plaintiff’s request for attorney’s fees and expenses pursuant to the

EAJA be granted in the amount of $4,455.11. EAJA fees awarded by this court belong to the

Plaintiff and are subject to offset under the Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B)

(2006)). In the event Plaintiff has no present debt subject to offset and Plaintiff has executed a

proper assignment to Plaintiff’s counsel, Defendant is directed to make the payment due to

Plaintiff’s counsel. If Plaintiff has no debt subject to offset and no proper assignment has been

made by Plaintiff to counsel, Defendant is directed to make the check due pursuant to this Order

payable to Plaintiff and delivered to Plaintiff’s counsel.




                                             Page 1 of 2
     0:19-cv-03284-PJG     Date Filed 02/12/21     Entry Number 33   Page 2 of 2




      IT IS SO ORDERED.



                                      __________________________________________
February 12, 2021                     Paige J. Gossett
Columbia, South Carolina              UNITED STATES MAGISTRATE JUDGE




                                     Page 2 of 2
